 Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20   PageID.1     Page 1 of 27




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

WILLIAM ELLIOTT ASHFORD, an
individual,

      Plaintiff,
                                                  Case No. 20-cv-
vs.                                               Hon.
                                                  Mag.
UNIVERSITY OF MICHIGAN,
UNIVERSITY OF MICHIGAN –
DEARBORN, GARY GORSKI, an
employee of the University of Michigan and
the University of Michigan-Dearborn, sued in
his personal and official capacity, jointly and
severally, and JEFFREY EVANS,
an employee of the University of Michigan and
the University of Michigan-Dearborn, sued in
his personal and official capacity, jointly and
severally,

      Defendants.
 __________________________________________________________________
DEBORAH GORDON LAW
Deborah L. Gordon (P27058)
Elizabeth Marzotto Taylor (P82061)
Alana A. Karbal (P82908)
Attorneys for Plaintiff
33 Bloomfield Hills Parkway, Suite 220
Bloomfield Hills, Michigan 48304
(248) 258-2500
dgordon@deborahgordonlaw.com
emarzottotaylor@deborahgordonlaw.com
akarabal@deborahgordonlaw.com

__________________________________________________________________

               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20         PageID.2   Page 2 of 27




      Plaintiff William Elliott Ashford, by his attorneys Deborah Gordon Law,

complains against Defendants Gary Gorski, Jeffrey Evans, the University of

Michigan – Dearborn, and the University of Michigan as follows:

                             Jurisdiction and Parties

      1.     This is an action by Plaintiff William Elliott Ashford against

Defendants Gary Gorski, Jeffrey Evans, the University of Michigan – Dearborn,

and the University of Michigan for retaliating against Plaintiff for exercising his

Constitutional right to free speech, and violations of Michigan’s Whistleblower

statute, and Michigan public policy.

      2.     This Court has federal subject matter jurisdiction pursuant to 42

U.S.C. § 1983, 28 U.S.C. § 1331, and 28 USC § 1367.

      3.     Plaintiff William Elliott Ashford (“Ashford”) is a resident of

Michigan and resides in the Eastern District of Michigan.

      4.     Defendant Gary Gorski is an individual who at all pertinent times

served as the Chief of Police for the University of Michigan – Dearborn, and upon

information and belief, is a resident of Michigan and resides in the Eastern District

of Michigan.

      5.     Defendant Jeffrey Evans is an individual who at all pertinent times

served as the Vice Chancellor for Business Affairs at for the University of




                                         2
 Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20         PageID.3   Page 3 of 27




Michigan – Dearborn, and upon information and belief, is a resident of Michigan

and resides in the Eastern District of Michigan.

      6.     Defendant University of Michigan – Dearborn (“UM-Dearborn”) is a

public university with its campus located in Dearborn, Michigan.

      7.     Defendant University of Michigan (“UM”) is a public university, with

its main campus located in Ann Arbor, Michigan.

      8.     The events giving rise to this matter occurred in the Eastern District of

Michigan, and as a result venue lies in the Eastern District of Michigan pursuant to

28 U.S.C. § 1391.

                                 Background Facts

      9.     Plaintiff is a dedicated public servant.

      10.    Plaintiff served in the United States Marine Corps for 8 years, and

was honorably discharged in June 2000.

      11.    Plaintiff has been a police officer for 24 years.

      12.    Plaintiff has, over the course of his extensive career in public safety,

gained significant expertise in the investigation of sex crimes.

      13.    Before joining the UM-Dearborn Police Department in 2017, Plaintiff

spent 22 years as a police officer for the City of Detroit, where he worked as a

Detective in the sex crimes unit for 2 years.




                                          3
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20         PageID.4   Page 4 of 27




      14.    Plaintiff’s performance while employed by Defendants has at all times

been satisfactory or better. He is highly trained and experienced, and received

commendations from his superiors.

            Incident Number 19-047 is Reported to the UM-Dearborn Police
                                    Department

      15.    On March 1, 2019, a UM-Dearborn student presented to St. Joseph

Mercy Hospital in Ypsilanti, Michigan, and stated that she had been sexually

assaulted by her UM-Dearborn instructor, Professor Jay Paul Stasser.

      16.    The hospital immediately administered a sexual assault examination.

      17.    A University of Michigan – Ann Arbor Police Officer took the

victim’s initial report, which stated that Stasser forced the victim to perform oral

sex on him in his office in the Science Faculty Building located on UM-Dearborn’s

campus.

      18.    After the assault, Stasser emailed the victim, stating, “[T]he next time

you want to work on your grade, you know what we can do.” He changed the

victim’s grade in his course from a “D” to a “B”.

      19.    UM Division of Public Safety and Security had jurisdiction over the

case because it occurred on University property.

      20.    Interim UM-Dearborn Police Chief Timothy Wiley coordinated the

Department’s investigation, and relayed the initial report to UM-Dearborn Police

Captain James Knittel.


                                         4
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20         PageID.5     Page 5 of 27




      21.    After receiving the report on March 1, 2019, Interim Chief Wiley told

Plaintiff that pursuant to the UM-Dearborn Police Department’s practices, the

victim’s statement would not be taken because the statement “could come back to

haunt us in court.”

      22.    Interim Chief Wiley also told Plaintiff that Captain Knittel had been

dispatched to interview Stasser at his home.

      23.    Plaintiff stated that Stasser should not be interviewed in his home, but

should rather be interviewed in a controlled atmosphere where the exchange could

be audio and video recorded.

      24.    Interim Chief Wiley stated that the protocol the investigating officers

used did not matter, because the Wayne County Prosecutor’s Office already

notified the department that they would not bring charges in the case.

      25.    During the interview at his home, Stasser confessed that he engaged in

sexual contact with the victim.

      26.    Defendants’ policies forbid faculty-student sexual relationships, even

where consensual. Defendants’ policies also forbid faculty to engage in quid pro

quo sexual harassment, or in other words, exchange grades for sexual favors.

      27.    It is undisputed that Stasser’s actions constitute a per se violation of

Defendants’ policies.




                                         5
 Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20     PageID.6   Page 6 of 27




      28.    Days after the assault, Defendants permitted Stasser to resign his

position with the University with a clean record. Upon information and belief,

Stasser is employed at another university.

Defendants Systematically Turned a Blind Eye to Faculty Sexual Misconduct

      29.    For several years, Defendants have been under intense media, public,

and government scrutiny regarding their handling of incidents of criminal sexual

conduct on campus, including sexual assault.

      30.    Throughout 2014, 2015, and 2016 UM made multiple efforts to avoid

sanctions from the federal government and to convince the public that it was

working hard to protect women on campus. See, e.g., Michigan Daily Editorial

Board, Sexual Misconduct Education is Key, Michigan Daily (Sept. 16,

2016), https://www.michigandaily.com/section/editorials/daily-mandatory-

reporting-sexual-misconduct-education-online-tool-faculty.

      31.    Recently, Defendants have come under fire for their mishandling of

sexual harassment and sexual assault by faculty members. Several victims of

harassment and assault by faculty have alleged that Defendants downplay, and in

some instances, ignore faculty sexual misconduct against students in order to

protect the faculty.




                                         6
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20         PageID.7   Page 7 of 27




      32.    Notably, until late 2019, Defendants did not require that faculty take

any training regarding the prevention of or appropriate responses to sexual

harassment and assault.

      33.    According to the Michigan Daily, an undergraduate student of the UM

School of Music, Theatre, and Dance alleged that after she reported sexual assault

and harassment by her graduate student instructor, that the OIE slow-walked the

investigation and allowed the alleged assailant and UM officials to retaliate against

her. See Nisa Khan and Mya Goldman, “Broken Record: Student survivor

navigates painful reporting process,” The Michigan Daily (October 23, 2018),

https://www.michigandaily.com/section/community-affairs/broken-record-student-

survivor-navigates-painful-reporting-process.

      34.    In November 2018, the Michigan Daily reported allegations that UM

tolerated well-known, widespread sexual misconduct by Professor David Daniels

for years. The University awarded Daniels tenure mere months after brushing aside

credible allegations that he solicited students for sex in exchange for money, and

only began to take action against him after one of his prior victims went to the

media with his allegations of sexual assault. Daniels’ students alleged that UM

protected Daniels for years because of his star-faculty status. See Elizabeth

Lawrence and Julie Fanzeres, “University neglects numerous sexual misconduct

claims against famous voice professor,” The Michigan Daily (November 1, 2018),



                                         7
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20       PageID.8   Page 8 of 27




https://www.michigandaily.com/section/community-affairs/university-neglects-

numerous-sexual-misconduct-claims-against-famous-voice.

      35.     In December 2018 and February 2019, the Michigan Daily reported

that a former student’s complaint that a UM professor sexually assaulted her went

unanswered for over a year. Multiple students alleged that UM tolerated the

professor’s well-known, widespread sexual misconduct towards students

throughout his 40-year career. Much like in this case, the professor was allowed to

retire in lieu of discipline. See Sammy Sussman, “Sexual misconduct complaint

about U professor goes unanswered for more than a year.” The Michigan Daily

(February 5, 2019), https://www.michigandaily.com/section/campus-life/sexual-

misconduct-complaint-about-u-professor-goes-unanswered-over-year.       See     also

Sammy Sussman, “Former students bring 40 years of misconduct allegations by

SMTD        professor.”   The   Michigan     Daily     (December     10,      2018),

https://www.michigandaily.com/section/community-affairs/former-students-bring-

40-years-misconduct-allegations-smtd-professor.

      36.     Recently, as reported by the Detroit News, dozens of University

students and faculty sent a letter to President Schlissel expressing that after

interacting with the OIE regarding claims of faculty misconduct they “do not have

faith in the University of Michigan’s institutional processes for addressing sexual

misconduct… Repeatedly, the institution has failed to protect its students, and



                                        8
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20          PageID.9   Page 9 of 27




failed to meet its obligations under Title IX.” The letter alleged that at least six

women from four institutions, including UM, alleged sexual misconduct by the

faculty member since 2016. See Kim Kozlowski, “Students, faculty slam UM’s

handling of sex misconduct cases.” The Detroit News (February 7, 2020),

https://www.detroitnews.com/story/news/education/2020/02/07/students-faculty-

slam-university-michigan-over-sex-misconduct-cases/4682792002/.

      37.      It also recently came to light that at least three times, complaints of

sexual misconduct and inappropriate behavior were lodged against Provost Martin

Philbert. One involved a lawsuit UM settled containing allegations that Philbert

and a subordinate researcher in his lab had a physical relationship; other

complaints involved Philbert making “verbal overtures” to various individuals who

worked for and with him. Philbert was finally placed on administrative leave in

January 2019 after still more allegations of sexual misconduct. More than 20

women have now made sexual misconduct complaints against him, some of which

stretch back more than a decade. See David Jesse, “High-raking UM official has

years of misconduct allegations—and school knew.” The Detroit News (February

12,   2020),     https://www.freep.com/story/news/education/2020/02/12/university-

michigan-provost-martin-philbert-sexual-misconduct/4656749002/.

      38.      By 2019, Defendants engaged in a pattern of behavior designed to

protect their public image by shielding faculty from allegations of sexual assault.



                                           9
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20        PageID.10   Page 10 of 27




      39.      Notably, students at the UM-Dearborn campus were left particularly

vulnerable to faculty sexual misconduct, because until October 2018, UM-

Dearborn did not have an Office of Institutional Equity (“OIE”). The OIE is

responsible for receiving and adjudicating internal complaints of harassment and

discrimination, including those of sexual harassment and assault by faculty

members.

      40.      As of August 2019, UM-Dearborn still did not have a Title IX

Coordinator.

      41.      Nor did UM or UM-Dearborn track the number of complaints of

sexual harassment and assault lodged against faculty members.

      42.      In his position as Vice Chancellor of Business Affairs, Defendant

Jeffrey Evans had oversight over the UM-Dearborn Division of Police and Public

Safety, which includes the UM-Dearborn Police Department, during this time.

      43.      Under Defendant Evans’ influence and direction, the UM-Dearborn

Police Department supported Defendants’ efforts to turn a blind eye to faculty

sexual misconduct by misreporting crime statistics related to sexual misconduct.

         Defendants Refuse to Take Action on Incident Number 19-047, and
                       Attempt to Cover Up their Inaction

      44.      In/around May 2019, after Captain Knittel took over the investigation

of Incident Number 19-047, Defendant Evans promoted Captain Knittel to the

position of Deputy Chief.


                                          10
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20       PageID.11   Page 11 of 27




      45.    Also in May 2019, Deputy Chief Knittel and Interim Chief Wiley

announced at a meeting Plaintiff attended that after composing a warrant package

for Incident Number 19-047, they submitted it to the Wayne County Prosecutor’s

Office (“WCPO”).

      46.    In June 2019, Defendant Gary Gorski was appointed as the UM-

Dearborn Police Chief.

      47.    Later in July 2019, Plaintiff developed serious concerns about the

warrant package Knittel claimed to have submitted for Incident Number 19-047,

and whether it had actually been submitted to the WCPO.

      48.    In August 2019, Plaintiff contacted a Wayne County Assistant

Prosecuting Attorney and inquired whether the WCPO received a warrant package

regarding Incident Number 19-047. WCPO had not received any warrant package

associated with the case.

      49.    Plaintiff also checked the UM-Dearborn Police Department’s public

record log book (which records all campus crime statistics), which stated that the

UM-Dearborn Police Department handled Incident Number 19-047, and had

closed the case after referring it to the WCPO.

      50.    Defendants reported false information about Incident Number 19-047

in the public record log book.




                                         11
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20      PageID.12   Page 12 of 27




      51.    Plaintiff began to doubt whether Defendants would take any further

action on Incident Number 19-047 to report it to WCPO.

      52.    On September 4, 2019, Plaintiff again asked the WCPO to check

whether a warrant package had been submitted for Incident Number 19-047. No

warrant package had been submitted.

      53.    Also on September 4, 2019, Plaintiff met with Defendant Gorski, and

informed him that although the Department’s records reflected that the UM-

Dearborn PD had closed Incident Number 19-047 upon referral to the WCPO, the

WCPO had not received any such warrant package.

      54.    Defendant Gorski stated that upon assuming his position as Chief,

Deputy Chief Knittel told him that the UM-Dearborn Police Department

investigated Incident Number 19-047, and had closed the case after sending a

warrant package to the WCPO.

      55.    Plaintiff explained to Defendant Gorski that he believed Defendants

were altering their criminal sexual conduct statistics under pressure from

Defendant Evans.

      56.    Defendant Gorski said he would look into the matter and get back to

Plaintiff with his findings.




                                       12
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20       PageID.13    Page 13 of 27




      57.   In September 2019, Plaintiff also met with UM-Dearborn Human

Resources and reported the improprieties he observed with the Department’s

handling and reporting of Incident Number 19-047.

      58.   Defendants’ Human Resources took no action on Plaintiff’s report.

      59.   On or around September 11, 2019, Defendant Gorski told Plaintiff

that Deputy Chief Knittel admitted that Incident Number 19-047 had not been

submitted to the WCPO, allegedly because the UM-Dearborn Police Department

was waiting for the City of Dearborn Police Department to collect DNA from the

victim and Stasser.

      60.   Plaintiff also explained to Defendant Gorski that according to best

practices for the investigation of sex crimes, it was unnecessary to delay

submission of the warrant package due to outstanding DNA analysis because

Stasser had already confessed to engaging in sexual contact with the victim.

      61.   Plaintiff further explained that given the serious nature of the case and

the 6 month-long delay, the warrant package should have been submitted

immediately.

      62.   Defendant Gorski could not explain why the case status was

intentionally falsely reported. Nor did he have any plausible rationale for why a

warrant package had not yet been submitted to the WCPO.




                                        13
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20       PageID.14   Page 14 of 27




      63.    Even well after the DNA analysis was returned on September 12,

2019, Defendants took no action to move forward on Incident Number 19-047.

      64.    Defendants actively sought to conceal the intentional dereliction of

their responsibilities with regard to the case.

      Plaintiff Alerts the UM-Dearborn Board of Regents of Defendants’
                                Wrongdoing

      65.    On September 16, 2019, Plaintiff sent an anonymous email to the

UM-Dearborn Board of Regents reporting Defendants’ wrongdoing with regard to

Number 19-047, including Defendants’ efforts to conceal their wrongdoing.

      66.    Defendants took no action on Plaintiff’s report.

     Plaintiff Notifies the WCPO and Public of Defendants’ Wrongdoing

      67.    By October 2019, Plaintiff had alerted his chain of command,

Defendants’ Human Resources Department, and the UM-Dearborn Board of

Regents of the Department’s wrongdoing, to no avail.

      68.    Plaintiff was disturbed that the Department was turning a blind eye to

Incident Number 19-047. He feared the effect this would have on the victim, other

victims of sex crimes at UM-Dearborn, the University’s public image, and the

public safety in general.

      69.    On October 11, 2019, a newspaper submitted a FOIA request to the

UM-Dearborn Police Department, the Dearborn Police Department, and the

WCPO for documents regarding the status of Incident Number 19-047.


                                           14
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20        PageID.15   Page 15 of 27




      70.    After receiving the October 11, 2019 FOIA request, Defendants

altered their records of Incident Number 19-047 to reflect that the case was open,

and being handled jointly by the UM-Dearborn Police Department and the City of

Dearborn Police.

      71.    Shortly after the FOIA request came in, Deputy Chief Knittel met

with a Dearborn Police Detective regarding Incident Number 19-047, after which a

warrant package regarding Incident Number 19-047 was submitted to the WCPO.

      72.    Plaintiff spoke with the news reporter about the matter anonymously,

in an attempt to reveal the truth about the mishandling of the case.

      73.    On October 24, 2019, the WCPO contacted Plaintiff regarding

Incident Number 19-047.

      74.    On November 3, 2019, after the case was closed, The Detroit News

ran a story entitled, “Staffer accused UM-Dearborn of trying to cover up student’s

sex allegation against lecturer 1.”

      75.    Defendants were unhappy about the public coverage of the case.

      76.    On November 4, 2019, Defendant Gorski told Plaintiff, “We have to

have each other’s back,” and that the article could have “significant negative

implications for the University.”

1
 George Hunter, “Staffer accused UM-Dearborn of trying to cover up student’s sex
allegation against lecturer,” The Detroit News (Nov. 3, 2019),
https://www.detroitnews.com/story/news/local/wayne-county/2019/11/04/staffer-
says-um-dearborn-tried-cover-up-sex-claim-lecturer/2456412001/

                                         15
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20             PageID.16   Page 16 of 27




    Defendants Retaliate Against Plaintiff for Exposing their Wrongdoing

      77.    On November 25, 2019, Defendant Gorski notified Plaintiff that he

was the subject of an internal investigation.

      78.    Defendants alleged that Plaintiff violated UM-Dearborn Division of

Police and Public Safety policy by: making “statements that reasonably can be

interpreted as intending to have an adverse effect upon department morale,

discipline, operation of the Department, or perception of the public,” and by

“divulging or willfully permitting to have divulged any information gained by

reason of their position for anything other than its official authorized purpose.”

      79.    On January 29, 2020, Defendants suspended Plaintiff for 10 days

without pay for violating the above Department policies, and for refusing to

provide the name of the individual who initially introduced Plaintiff to the news

reporter.

      80.    Plaintiff did not violate the policies at issue.

      81.    Gorski later admitted to Plaintiff that his refusal to provide the name

was “irrelevant.”

      82.    The Department’s administration, including Defendant Evans,

strongly recommended that Plaintiff’s employment should be terminated.

      83.    Defendants instructed Plaintiff that “further behaviors of this nature”

would result in escalating discipline, including the termination of his employment.



                                           16
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20         PageID.17      Page 17 of 27




                                   COUNT I
                   42 USC § 1983 – First Amendment Retaliation

      84.    Plaintiff repeats and realleges all paragraphs as if fully set forth

herein.

      85.    The First Amendment to the United States Constitution provides that,

“Congress shall make no law abridging the freedom of speech.”

      86.    Plaintiff engaged in Constitutionally protected speech when he told

the WCPO and The Detroit News that Defendants mishandled and misreported the

investigation of Incident Number 19-047.

      87.    This speech was on a matter of public concern, as its content included

such topics as police corruption, the abuse of public office, matters of public

safety, and whether Defendants intentionally mishandled and misreported a

criminal sexual assault investigation.

      88.    Plaintiff’s speech was not pursuant to his official duties.

      89.    Plaintiff’s interest as a citizen in speaking on these matters and

bringing Defendants’ wrongdoing to light outweighed Defendants’ interest as an

employer in promoting the efficiency of the public services they performed

through their employees.

      90.    Plaintiff’s interest as a citizen in speaking on these matters was

significant, as they concerned substantial matters of law, ethics, and public safety

that he was well informed of and entitled to make.


                                          17
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20      PageID.18    Page 18 of 27




      91.    Plaintiff’s speech had no impact on the efficiency of the UM-

Dearborn or Dearborn Police Departments or the WCPO in pursuing Incident 19-

047, and therefore Defendants had no interest in curtailing this speech to promote

the efficiency of the public services they performed through their employees.

      92.    Defendants suspended Plaintiff and threatened his continued

employment because he exposed the fact that they intentionally refused to act on

Incident Number 19-047, and attempted to cover up this wrongdoing.

      93.    The suspension and threat to Plaintiff’s continued employment

resulted in the loss of earnings and other employment benefits, as well as

reputation, honor, and good standing in the community. These actions are

sufficiently adverse so as to deter a person of reasonable firmness from exercising

their right to free speech.

      94.    Defendants’ decision to suspend Plaintiff and threaten his continued

employment was motivated, at least in part, by Plaintiff’s exercise of his First

Amendment right to free speech.

      95.    Defendants retaliated against Plaintiff for exercising his First

Amendment right to free speech.

      96.    Defendants acted with deliberate indifference to Plaintiff’s presumed

and actual innocence.




                                        18
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20         PageID.19     Page 19 of 27




      97.    Defendants agreed to, approved, and ratified this unconstitutional

conduct.

      98.    It would have been plainly obvious to a reasonable official that such

actions or inaction would deprive or lead to the deprivation of Plaintiff’s

constitutional rights.

      99.    Defendants’ actions and inaction, as set forth above, were

fundamentally unfair to Plaintiff.

      100. There exists no rational relationship between Plaintiff’s actual conduct

and the discipline imposed against him by Defendants.

      101. Defendants, by their agents, representatives, and employees acting

under color of state law and in concert with one another, by their conduct, showed

intentional, outrageous, and reckless disregard for Plaintiff’s constitutional rights.

      102. The acts of Defendants and their agents, representatives, and

employees represent official policy of the University of Michigan and University

of Michigan – Dearborn and are attributable to those entities.

      103. At all times material hereto, Plaintiff had a clearly established right to

free speech which a reasonable public official would have known.

      104. As a direct and proximate result of Defendants’ unlawful actions,

Plaintiff suffered irreparable harm, injury, and damages, including but not limited

to loss of earnings and employment benefits; loss of reputation restricting, if not



                                          19
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20       PageID.20   Page 20 of 27




destroying, future employment opportunities; damage to Plaintiff’s standing and

associations in his community and imposition of a stigma or other disability that

forecloses his freedom to take advantage of other employment opportunities; loss

of career opportunities and earning capacity; mental and emotional distress;

humiliation and embarrassment; and loss of personal and professional reputation.

                                        COUNT II
                                  Title IX – Retaliation
                     (As Against Defendants UM-Dearborn and UM)

      105. Plaintiff repeats and realleges all foregoing paragraphs as if they were

set forth fully herein.

      106. Title IX prohibits retaliation against those who oppose discrimination

on the basis of sex in educational institutions, including the University of

Michigan.

       107. Title IX applies to an entire school or institution if any part of that

school receives federal funds.

       108. Defendants receive federal funding.

       109. Plaintiff engaged in protected activity under Title IX by complaining

about and opposing Title IX violations against the victim of Incident Number 19-

047. Namely, he reported through his chain of command, to Defendants’ Human

Resources, and to the UM-Dearborn Board of Regents that Defendants refused to




                                         20
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20       PageID.21    Page 21 of 27




take appropriate action on the sexual assault at issue in Incident Number 19-047,

and that they sought to cover up this wrongdoing.

      110. Plaintiff’s protected activity was known to Defendants on or before

November 4, 2019.

      111. Thereafter, Defendant took adverse action against him by suspending

him and threatening his continued employment.

      112. This adverse action against Plaintiff was calculated to and did cause

irreparable harm, injury, and damages, including but not limited to his earnings,

benefits, career opportunities and earning capacity, as well as causing mental and

emotional distress, anxiety and mental anguish, humiliation and embarrassment,

and loss of personal and professional reputation.

      113. As set forth above, there is a direct causal connection between

Plaintiff’s protected activity and Defendants’ adverse action against him.

      114. As a direct and proximate result of Defendants’ unlawful actions,

Plaintiff suffered irreparable harm, injury, and damages, including but not limited

to, loss of earnings and benefits, career opportunities and earning capacity, mental

and   emotional    distress,   anxiety   and   mental   anguish,   humiliation   and

embarrassment, and loss of personal and professional reputation.




                                         21
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20        PageID.22    Page 22 of 27




                                    COUNT III
                         Michigan Whistleblower Protection Act

      115. Plaintiff realleges all prior paragraphs as if they were fully set forth

herein.

      116. Plaintiff was an employee and Defendants UM-Dearborn and

UM were his employers covered by and within the meaning of the Whistleblowers’

Protection Act, MCL 15.361 et seq. (WBPA).

      117. Defendants suspended Plaintiff and threatened his continued

employment because he exposed the fact that they intentionally refused to act on

Incident Number 19-047, and attempted to cover up this wrongdoing.

      118. Under Michigan law, misconduct in office by a law enforcement

officer is an indictable offense, defined as “corrupt behavior by an officer in the

exercise of the duties of his office or while acting under color of his office, and is

sustainable for misconduct including malfeasance (committing a wrongful act),

misfeasance (performing a lawful act in a wrongful manner), and nonfeasance

(failing to do an act required by the duties of the office). See MCL 750.505, People

v. Coutu, 459 Mich. 348, 353 (1999); People v. Coutu (On Remand), 235 Mich.

App. 695, 705-706 (1999) (internal citations omitted).

      119. Defendants and/or their employees violated the above laws and/or

Plaintiff reasonably believed they had violated them. He reported these violations




                                         22
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20        PageID.23    Page 23 of 27




to his superior officer within his Department, the University’s Board of Regents,

the WCPO, and the public.

       120. Defendants knew not only that Plaintiff made internal reports of their

wrongdoing up the chain of command through the UM-Dearborn Board of

Regents, but also that he reported their wrongdoing to the WCPO and the public.

They took disciplinary action against Plaintiff and threatened his future

employment because of these reports.

       121. The retaliatory conduct of Defendants, their agents, representatives,

and employees, including in committing, directing and/or condoning Plaintiff’s

suspension and the threat against his continued employment violated the

Whistleblower’s Protection Act.

       122. Defendants’ actions, and those of their agents, representatives, and

employees, were intentional, wanton, willful, malicious and taken in bad faith, in

deliberate disregard of and with reckless indifference to the rights and sensibilities

of the Plaintiff.

       123. As a further direct and proximate result of Defendants’ wrongful acts,

Plaintiff sustained injuries and damages including but not limited to loss of

earnings and benefits, mental anguish, anxiety about his future, physical and

emotional distress, humiliation and embarrassment, loss of personal and




                                         23
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20        PageID.24    Page 24 of 27




professional reputation, damage to his good name and reputation, and loss of the

ordinary pleasures of everyday life.

                                      COUNT IV
           Retaliation in Violation of Public Policy of the State of Michigan

      124. Plaintiff repeats and realleges all prior paragraphs as if fully set forth

herein.

      125. As described above, Plaintiff exercised his legal rights and otherwise

engaged in protected activity by exercising his responsibility to raise his concerns,

both verbally and in writing, and by refusing to acquiesce in of violations, or

suspected violations, of the law, as set forth above.

      126. Under Michigan law, misconduct in office by a law enforcement

officer is an indictable offense, defined as “corrupt behavior by an officer in the

exercise of the duties of his office or while acting under color of his office, and is

sustainable for misconduct including malfeasance (committing a wrongful act),

misfeasance (performing a lawful act in a wrongful manner), and nonfeasance

(failing to do an act required by the duties of the office). MCL 750.505, People v.

Coutu, 459 Mich. 348, 353 (1999); People v. Coutu (On Remand), 235 Mich. App.

695, 705-706 (1999) (internal citations omitted).

      127. Plaintiff reasonably believed that Defendants were in violation of the

above Michigan law with regard to their inaction on Incident Number 19-047 and

attempts to cover up this inaction; he refused to acquiesce in these violations and


                                          24
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20       PageID.25    Page 25 of 27




reported them to his superior officer within his Department, the University’s Board

of Regents, the WCPO, and the public.

      128. Defendants were aware of his refusal to acquiesce and his reports.

      129. Defendants, through their agents, servants, or employees, violated the

public policy of the State of Michigan by retaliating against Plaintiff by suspending

him and threatening his continued employment for engaging in the above

referenced protected activity.

      130. Defendants’ actions were intentional, with reckless indifference to

Plaintiff’s rights and sensibilities. The temporal proximity between Plaintiff’s

protected activity and Defendants’ materially adverse employment action is also a

clear indicator of retaliatory conduct.

      131. As a direct and proximate result of Defendants’ unlawful actions,

Plaintiff suffered irreparable harm, injury, and damages, including but not limited

to loss of earnings and employment benefits; loss of reputation restricting, if not

destroying, future employment opportunities; damage to Plaintiff’s standing and

associations in his community and imposition of a stigma or other disability that

forecloses his freedom to take advantage of other employment opportunities; loss

of career opportunities and earning capacity; mental and emotional distress;

humiliation and embarrassment; and loss of personal and professional reputation.




                                          25
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20      PageID.26   Page 26 of 27




                           RELIEF REQUESTED

      For all the foregoing reasons, Plaintiff demands judgment against

Defendants as follows:

      A.    LEGAL RELIEF

            1.    Compensatory, economic, and noneconomic damages in
                  whatever amount Plaintiff is found to be entitled;

            2.    A judgment for lost wages and benefits, past and future, in
                  whatever amount Plaintiff is found to be entitled;

            3.    Exemplary damages in whatever amount Plaintiff is found to be
                  entitled;

            4.    Punitive damages in whatever amount Plaintiff is found to be
                  entitled; and

            5.    An award of interest, costs and reasonable attorney fees.

      B.    DECLARATORY & EQUITABLE RELIEF

            1.    An order from this Court requiring Defendants to remove all
                  discipline related to the claims in this case from Plaintiff’s
                  record;

            2.    An injunction from this Court prohibiting any further acts of
                  discrimination, intimidation, or retaliation;

            3.    An award of interest, costs, and reasonable attorney fees; and

            4.    Whatever other declaratory and/or equitable relief appears
                  appropriate at the time of final judgment.

Dated: March 3, 2020                 DEBORAH GORDON LAW
                                     /s/Deborah L. Gordon (P27058)
                                     Elizabeth Marzotto Taylor (P82061)
                                     Alana A. Karbal (P82908)


                                       26
Case 2:20-cv-10561-TGB-EAS ECF No. 1 filed 03/03/20        PageID.27   Page 27 of 27




                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com
                                        akarabal@deborahgordonlaw.com

                                  JURY DEMAND

      Plaintiff William Elliott Ashford, by his attorneys Deborah Gordon Law,

demands a trial by jury of all the issues in this cause.

                                        DEBORAH GORDON LAW
                                        /s/Deborah L. Gordon (P27058)
                                        Elizabeth Marzotto Taylor (P82061)
                                        Alana A. Karbal (P82908)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com
                                        akarabal@deborahgordonlaw.com




                                           27
